Citation Nr: 0517018	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to the left leg, with injury to Muscle 
Group (MG) XIII and knee impairment, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
GSW to the left leg with injury to MG XI and tibial and 
peroneal nerve impairment, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from January 1969 
to January 1971.  These claims initially came before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By a rating decision issued in 
November 2002, the RO denied an evaluation in excess of 40 
percent for residuals, GSW, left leg, injury to MG XIII with 
knee impairment, and denied an evaluation in excess of 20 
percent for residuals of GSW, left leg, injury to MG XI.  The 
Board Remanded the claims in January 2004.  

In his December 2002 substantive appeal, the veteran 
requested a hearing before the Board.  The requested hearing 
was conducted in May 2003 by the undersigned Veterans Law 
Judge.

In its January 2004 Remand, the Board REFERRED to the agency 
of original jurisdiction a statement received by VA in May 
2003, in which the veteran sought service connection for 
right knee and right leg disorders as secondary to his 
service-connected left leg disabilities.  This claim has not 
yet been adjudicated, and is again REFERRED to the agency of 
original jurisdiction.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran's left knee disorders, which include 
degenerative joint disease and a torn medial meniscus, have 
not been etiologically differentiated from the veteran's 
service-connected gunshot wound, MGs XIII and XI.

3.  The veteran's gunshot wound disability, with injury to MG 
XIII and knee impairment, and injury to MG XI and tibial and 
peroneal nerve impairment, with a point of entry 
approximately 4" above the knee, may not be evaluated as more 
disabling than an amputation at the middle of the thigh, for 
which the maximum schedular evaluation is 60 percent.

4.  Addition of a 10 percent evaluation for knee impairment 
due to symptomatic residuals, postoperative left 
meniscectomy, results in a combined 60 percent evaluation for 
the veteran's left lower extremity disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the criteria for a separate, 
compensable, 10 percent disability rating for left knee 
meniscectomy, postoperative, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5259 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a GSW to the left leg, injury to MG XI and 
tibial and peroneal nerve impairment, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.68, 4.71a, Diagnostic Codes 
5162-5164, 4.73, Diagnostic Code 5311 (2004).

3.  The criteria for an extraschedular evaluation in excess 
of 40 percent for the residuals of a GSW to the left leg, 
with injury to MG XIII, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.10, 4.68, 4.71a, Diagnostic Codes 5162-
5164, 4.73, Diagnostic Code 5313 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left leg 
disabilities have increased in severity.

Preliminary Matters:  Duties to Notify & to Assist

The Board notes that the veteran submitted the claims at 
issue in this case after the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  That Act redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The VCAA 
applies to the veteran's July 2002 claims for increased 
evaluations for his service-connected gunshot wound 
disabilities, the claims before the Board on appeal.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various portions of the VCAA to a particular claim.]

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Third, the 
RO must inform the claimant of the information and evidence 
the claimant is expected to provide.  Id.  Finally, the RO 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.

In this case, the veteran was specifically advised by the RO, 
in a letter issued in July 2002, shortly after he submitted 
the claims on appeal, of the enactment of the VCAA, of the 
evidence required to establish entitlement to higher 
evaluations, and of the types of evidence that might 
substantiate his claims.  The RO advised the veteran of the 
actions that VA could take to assist the veteran in obtaining 
evidence, and of the time in which the veteran could submit 
or identify evidence.  

By the November 2002 rating decision, the RO advised the 
veteran of the criteria for increased evaluations.  The 
December 2002 SOC provided the veteran with the complete text 
of numerous governing regulations, including 38 C.F.R. 
§§ 4.55, 4.56, and 4.73, Diagnostic Code (DC) 5311 and DC 
5313, among others.  The Board's January 2004 Remand again 
informed the veteran of the types of evidence that might 
substantiate his claims, and advised the veteran of the 
actions that VA should undertake to assist him in developing 
the claims.  

Following the Board's Remand, the Appeals Management Center 
(AMC) advised the veteran that he would be scheduled for an 
examination, advised him of the status of his case, afforded 
him an opportunity to submit or identify additional 
information or evidence, and advised him that he had up to 
one year to submit or identify evidence.  The AMC then 
requested the medical evidence identified by the veteran, and 
associated the obtained evidence with the claims files.

The discussion in the February 2005 supplemental statement of 
the case (SSOC) advised the veteran of the items of evidence 
received and of the analysis of that evidence.  

It is noted that the decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the veteran was 
provided with notice of the enactment of the VCAA prior to 
the AOJ determination on the July 2002 claims at issue in 
this appeal. 

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claims at issue in this appeal.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence.  The content of the notices complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
provided the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA.  The Board finds that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claims.  

Each of the four content requirements of a VCAA notice has 
been fully satisfied.  The Board concludes that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  To the extent that 
there is any notice requirement or duty to the veteran which 
has not been technically satisfied during the nine years of 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077, (U.S. Vet. App. Apr. 14, 2005).  
Moreover, as the decision rendered herein provides the 
veteran with the maximum evaluation available, remand for any 
further action under the VCAA would be futile.

The evidence establishes that the veteran has been granted 
the maximum benefit available, subject to the amputation 
rule.  Thus, the record demonstrates that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Appellate review may proceed, consistent with 
the VCAA.

Factual background

A January 1971 notation in the veteran's service medical 
records reflects that the veteran incurred a through and 
through GSW to the left popliteal fossa while he was on 
authorized leave.  The service records reflect that the 
veteran was discharged from service the day after he returned 
to duty from the leave during which the GSW was incurred.

The private clinical records of the veteran's January 1971 
treatment for a GSW reflect that a GSW hole was visible on 
the lateral side of the left leg approximately 4" above the 
knee and there was another GSW hole approximately 3" below 
the knee on the medial side.  Radiologic examination of the 
tibia and fibula disclosed no fracture; there is no evidence 
that radiologic examination of the femur or the knee was 
conducted.  The veteran's primary complaint was knee pain.  

On VA examination conducted in September 1979, radiologic 
examination disclosed a spur arising from the anterior aspect 
of the left patella.  There was associated minimal soft 
tissue swelling.  By a rating decision prepared in December 
1979 and issued in January 1980, service connection was 
granted for a scar and residuals, GSW, left leg, MG XI, and 
that service-connected disability was evaluated as 
noncompensable under Diagnostic Codes (DCs) 5311 and 7805.  

In February 1981, the veteran sought an increased evaluation 
for the service-conducted left knee disability.  However, he 
did not report for his scheduled examination, and the claim 
was denied.

In a medical statement submitted in March 1996, V.A.C., DO, 
stated that he had treated the veteran for many years.  He 
stated that the veteran's 1971 GSW entered the posterior 
lateral aspect of the left knee just at the level of the 
fibular head and exited medially just below the tibial 
plateau and did not hit bone.  Dr. C. stated that disability 
due to the gunshot injury was manifested by numbness in the 
mid-calf and the foot and restriction in dorsiflexion of the 
foot and loss of sensation of the foot, with full range of 
motion of the knee and slow progression of symptoms.

In 1997, the veteran sought an increased evaluation for left 
knee disability.  On VA examination conducted in March 1997, 
the veteran complained of numbness in the lateral left 
foreleg and foot and weakness with ankle dorsiflexion, as 
well as pain and stinging in the left foot and left foreleg.  
He complained of pain with palpation.  Manual muscle testing 
showed normal lower extremity strength with the exception of 
left knee flexion and left ankle dorsiflexion, which were 
slightly reduced.  There was no significant tissue loss as a 
result of the bullet wounds.  The examiner concluded that the 
entry wound was over the distal lateral portion of the 
hamstrings and the exit wound was in the medial upper 
gastrocnemius.  The entry wound was a 1/2-inch circle and the 
exit wound was a 3/4-inch circle, with a 1/4 -inch circle just 
above and behind that.  There was some discomfort with 
palpation of this wound.  The veteran had pain in the left 
knee with persistent flexion and crepitus with active range 
of motion.  There was anterior-posterior ligamentous laxity 
and pain with valgus stress of the left knee along the medial 
joint and in the area of the medial ligament.  The appellant 
reported that he was having increased pain from his leg 
injury during the previous few years.

During a May 1999 Travel Board hearing, the appellant 
reported that his current knee symptoms involved periodic 
giving way of the leg.  He had to take special precautions 
when walking down stairs.  He also stated that he could not 
do prolonged standing or climbing.  He had constant pain of 
his left ankle.  The appellant stated that these symptoms 
were progressively worsening.  He also stated that that his 
left leg would fatigue quicker than it did previously, that 
he would periodically have to drag his leg around, and that 
he had lost his ability to work as a pipefitter for 
considerable periods. 

On VA examination in March 2000, he reported that, although 
he continued to work as a pipefitter, he was unable to climb 
ladders or perform similar occupational activities.  He 
continued to notice a stinging sensation in the lower leg.  
There were spasms in back of his left knee.  He occasionally 
experienced numbness of the entire left leg.  He experienced 
stiffness upon arising in the morning.

Upon clinical examination, there was noted to be no evidence 
of a limp.  The appellant did not use any walking aid and 
wore no type of orthotic device relative to the left leg.  A 
well-healed site of an entrance of a GSW approximately one 
centimeter in diameter was noted over the posterolateral area 
of the distal left thigh.  An exit wound was noted about the 
same size over the posteromedial aspect of the proximal third 
of the left calf region.  There was no fluctuation of the 
area, and there was no tenderness.

The appellant displayed a 5-degree loss of complete extension 
of the left knee as compared to the right knee.  No loss of 
flexion was noted.  Minimal stiffness of the knee was noted 
on motion, and there was no crepitation.  There was "a 
little" anteroposterior instability, but no mediolateral 
instability.  The appellant was able to maintain extension of 
the left knee against gravity and against external force.  
Slight swelling of the left ankle was noted.  There was 
flattening of the longitudinal arch of both the left and 
right foot.  Minimal ankle pronation similar to that of the 
right ankle was noted.  Motion of the left foot was similar 
to that of the right foot.

In March 2000 the appellant also underwent electromyographic 
testing.  The examination resulted in findings of a chronic 
injury to the left peroneal and tibial nerves that was 
assessed as mild.  There was also noted evidence of 
peripheral neuropathy and bilateral irritability in the feet.

The examiner who conducted VA examination in January 2001 
reported that he had reviewed the claims file prior to the 
examination.   The examiner reported that he had previously 
examined the appellant.  He stated that although in the 
original service-connected incident no bones were struck by 
the bullet hitting the left knee, he opined that the heat of 
the bullet passing near the nerve would have been sufficient 
to cause neurological problems which in turn would innervate 
the muscles which in turn caused the weakness of the knee.

The appellant reiterated that he had numbness of the top of 
the left foot, the lateral left lower leg, and the bottom of 
the left foot.  The appellant also reported decreased 
strength of the left knee and reported that the left knee 
tended to give way if he stood on the left leg for any 
significant period of time.  The appellant added that he 
would occasionally have to drag his left leg when walking 
because of the weakness.  The appellant stated that he had 
difficulty performing heavy lifting because the left leg 
would feel as if it would go out.  The appellant also 
reported occasional pain of the left knee, and a stinging 
sensation over the exit wound and over the lateral left leg 
and over the dorsum of the left foot.

The diagnostic impression was that the appellant had left 
tibial and peroneal neuropathy due to trauma from his gunshot 
wound.  The examiner observed that this disorder would 
certainly cause weakness in all the muscles from the left 
knee distally.  He also stated that weakness in these muscles 
would certainly cause his left leg to occasionally give out.  
The examiner observed that the appellant's bullet wound scars 
were well healed and opined that there was no significant 
atrophy of the thigh or calf muscles, and he noted that the 
appellant's left mid-calf was 41 centimeters on the left, as 
opposed to 41.5 centimeters on the right.

As to the neurological symptoms, the examiner reported that 
although the nerve conduction studies reflected changes 
suggestive of the possibility of peripheral neuropathy, this 
disorder would "certainly not" be due to his gunshot wound.  
The examiner further observed that the appellant had proximal 
left lower extremity weakness.  The examiner added that the 
appellant had weakness of the left iliopsoas, quadriceps and 
hamstrings muscles which, in the examiner's view, was 
unexplainable from the bullet wound.  The examiner further 
observed that the appellant did have residual distal left 
lower extremity weakness, numbness, and pain which impaired 
his ability to perform certain tasks.

At his Board hearing, conducted in May 2003, the veteran 
testified that he had to wear a brace on his left leg because 
his knee was giving out and was unstable.  The veteran 
testified that he was receiving shots of cortisone in his 
left knee and that his doctor wanted to operate on it.  The 
veteran indicated that he was reluctant to undergo surgery.  

A June 2003 VA outpatient treatment record noted that the 
veteran complained of buckling, locking, clicking, and 
swelling of the left knee, with constant medial joint line 
aching and occasional sharp, nonradiating pain.  The 
veteran's gait was antalgic.  He was unable to squat.  The 
veteran's range of motion of the left knee was from 0 degrees 
of extension to 125 degrees of flexion.  The left knee was 
not red, but there was a trace of warmth.  There was 
bogginess at the suprapatellar and infrapatellar bursa and 
mild effusion.  There was tenderness over the lateral bullet 
entrance area, tenderness at the medial femoral condyle, 
medial patellar facet, and medial joint line as well as the 
medial collateral ligament.  There was mild medial 
instability, a positive medial grind test, and crepitus, but 
with normal patellar tracking.  Magnetic resonance imaging 
(MRI) of the left knee revealed moderate effusion and an 
extensive medial meniscus tear, and old extensive medial 
femoral condyle costochondral lesion without a fragment.  The 
examiner concluded that the veteran had an old medial femoral 
condyle osteochondral injury, medial meniscus tear, mild 
medial instability and probable chondromalacia patella of the 
left knee.

In June 2003, the veteran underwent left partial meniscectomy 
and chondroplasty.  The report of an April 2004 private left 
knee arthroscopy with a partial medial meniscectomy and 
extensive chondroplasty disclosed extensive degenerative 
joint disease.

September 2004 VA outpatient treatment notes reflect that the 
veteran reported that he had a fragment in the joint 
following that procedure and another arthroscopic procedure 
was performed in October 2003 (although the clinical records 
reflect that the veteran underwent aspiration in October 2003 
and further arthroscopy in April 2004).  The veteran's gait 
was antalgic.  There was no redness, but there was mild 
warmth.  There was tenderness, especially at the medial joint 
line and medial femoral line.  There was a positive grind 
test both medially and laterally.  The veteran was treated 
with injections and aspiration.  

VA outpatient treatment records dated in November 2004 
reflect that the veteran reported good pain relief from an 
injection of Synvisc into the left knee.  He underwent a 
series of Synvisc injections.  January 2005 VA outpatient 
treatment notes reflect that the veteran was offered a left 
total knee replacement.

Applicable law and regulations

The veteran's MG XIII disability with knee impairment is 
currently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.73, DC 5313, which provides 
criteria for evaluation of Muscle Group XIII disability.  
Under this provision, a 40 percent rating is the maximum 
schedular evaluation.  In this regard, the Board notes that 
the left knee impairment which is included in the grant of 
service connection for MG XIII disability has not been 
identified.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
This regulation provides an example, stating that the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation provided for amputation 
at that level under DC 5165.  This 40 percent rating may be 
further combined with evaluation for disabilities above the 
knee, but not to exceed the evaluation warranted for above 
the knee amputation.   

With specific regard to the thigh, amputation of a lower 
extremity at the middle or lower third of the thigh may be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 
5162.  Amputation of a leg with defective stump and thigh 
amputation recommended or amputation not improvable by a 
prosthesis controlled by natural knee action may also be 
assigned a 60 percent evaluation.  DCs 5163, 5164. 

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
result in the assignment of a 20 percent disability rating.  
38 C.F.R. § 4.71a, DC 5258.  The symptomatic removal of 
semilunar cartilage will result in a 10 percent disability 
rating.  38 C.F.R. § 4.71a, DC 5259.

Degenerative arthritis is evaluated based on the limitation 
of motion of the joint.  DC 5003.  Traumatic arthritis is 
evaluated under the criteria for degenerative joint disease.  
DC 5010.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating applies for each such major joint or group of 
minor joints affected by limitation of motion.

For VA rating purposes, a 10 percent evaluation is provided 
for slight impairment of the knee, including recurrent 
subluxation or lateral instability.  A 20 percent rating 
requires moderate impairment.  A 30 percent rating requires 
severe impairment.  38 C.F.R. § 4.71a, DC 5257.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under DCs 5003 and 5257.  VAOPGCPREC 
23-97 (1997).  The General Counsel subsequently held that 
separate ratings may be assigned in these types of cases when 
the veteran has limitation of motion of the knee to at least 
meet the criteria for a zero-percent rating under DC 5260 or 
5261; the General Counsel also held that a separate rating 
for arthritis could be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

When it is not possible to separate the effects of a service-
connected condition from effects of a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).



Analysis

The veteran's MG XIII injury with knee impairment, together 
with his MG XI injury with tibial and peroneal nerve 
impairment are evaluated, as combined, as 50 percent 
disability, under ratings in effect since 1997.  As noted 
above, the veteran's gunshot wound entered approximately 4" 
above his left knee, and exited below the knee.  The 
veteran's left lower extremity disability, as a matter of 
fact, affects that portion of the left leg below the middle 
of the veteran's left thigh.  Under the amputation rule, at 
38 C.F.R. § 4.68, the veteran may not be granted evaluations 
for the various service-connected left lower extremity 
disorders which would be in excess of the evaluation which 
could be granted for amputation of the extremity at the level 
required to treat the disability; so, in this case, the 
veteran's combined evaluation for his left lower extremity 
disability may not excess a 60 percent evaluation, the 
evaluation assignable for amputation of a leg midway between 
the knee and the groin.  

The record also reflects that the veteran has been granted 
service connection for MG XIII injury with knee impairment.  
Although the nature of the knee impairment due to the GSW has 
not been specifically characterized, the medical evidence 
establishes that the veteran had a spur arising from the 
anterior aspect of the left patella at the time of the VA 
examination conducted in September 1979, with no history of 
any other left leg injury given at that time.

The clinical evidence includes VA and non-VA medical opinions 
linking a lesion of the femoral condyle and a tear of the 
medial meniscus to an "old" injury.  The medical evidence 
thus establishes that the symptoms of meniscectomy, 
postoperative, left knee, are service connected.  

There is no medical evidence or opinion differentiating any 
current knee disorder from the service-connected GSW 
disability.  Therefore, resolving reasonable doubt in the 
veteran's favor, the Board must conclude that the veteran's 
current knee impairments, including degenerative joint 
disease, residuals of meniscectomy, instability, pain, and 
other symptoms are residual to the service-connected GSW.  

Consideration of the veteran's postoperative meniscectomy 
symptoms, evaluated under the applicable diagnostic code, DC 
5259, together with the evaluations already in effect for MG 
XI and MG XIII disability, warrants a 60 percent evaluation, 
when combined as required under 38 C.F.R. § 4.25 (40 percent 
[the MG XIII rating] + 20 percent [the MG XI rating] = 52 
percent, + 10 percent [rating under DC 5259 for postoperative 
symptomatic semilunar cartilage] = 57 percent, which warrants 
a 60 percent combined evaluation.)

Since a 60 percent combined schedular evaluation is the 
maximum evaluation which may be granted in this case for the 
veteran's left lower extremity disability below mid-thigh, 
consideration of the appropriate evaluation for the veteran's 
left knee degenerative joint disease and for left knee 
instability is not required, as assignment of a compensable 
evaluation for either, or both, of those disabilities, will 
nevertheless not increase beyond 60 percent the combined 
evaluation which may be assigned in this case.

Similarly, further consideration of an evaluation in excess 
of 40 percent, on an extraschedular basis, of the veteran's 
MG XIII injury, is not required, as assignment of an 
evaluation in excess of 40 percent for that disability would 
not result in a combined evaluation in excess of 60 percent 
for the veteran's left lower extremity disability.  

Further consideration of an evaluation in excess of 20 
percent for the veteran's MG XIII injury, is not required, as 
assignment of an evaluation in excess of 20 percent for that 
disability would not result in a combined evaluation in 
excess of 60 percent for the veteran's left lower extremity 
disability. 

The Board notes, however, that the amputation rule does not 
preclude assignment of a higher evaluation on a temporary 
basis, such as if the veteran is hospitalized for a period in 
excess of 21 days for his service-connected disability, so as 
to warrant a temporary total disability evaluation under 
38 C.F.R. § 4.29.  The Board also notes that the veteran's 
doctor has offered him a left total knee replacement, which 
would warrant a temporary total evaluation for one year 
following prosthetic implant under 38 C.F.R. § 4.71a, DC 
5055.

The preponderance of the evidence is against a finding that 
the veteran is entitled to a combined evaluation in excess of 
60 percent for his left lower extremity disabilities.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.


ORDER

A separate, compensable, 10 percent evaluation for 
meniscectomy, left knee, symptomatic, postoperative, is 
granted, subject to law and regulations governing effective 
dates of awards of monetary compensation; the appeal for an 
evaluation in excess of 40 percent for residuals of a GSW, 
left leg, with injury to MG XIII and knee impairment, is 
granted to this extent only.

The appeal for an evaluation in excess of 20 percent for 
residuals of a GSW, left leg, with injury to MG XI and tibial 
and peroneal nerve impairment, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


